Honorable J. E. Angly, ~abr
Poard of Managers of !P!?xasState Railroad
Palestine, Taxa

Honorable Coke Stephenson
Lieutenant Governor of Texas
Austin, Texas

Gentleman:                     opinion No. O-3162
                               Re: Authority of Lieutenant  Governor
                                   and one member of Board OiFMLuIagers
                                   of Texas State Railroad to fill
                                   vacanoy.

This will aokaowladgs receipt of your request of February 14, 1941
aaoompanied by a letter of explanation from A. E. Sutton, County Atditor of
Anderson County, for the opinion of this department relative to the authority
of the Lieutenant Governor aoting with one member of the bard of Xanagers
of the Texas State Railroad to fill a vacancy existing in said Baard.

As we understand the fasts, under Senate Bill 66,,Aots, 38th Legislature, ~
Regular Session, 1923, page 3, the Board of Manager8 of the Texas State
Railroad consists of three (3) members originally appointed by the Lieutenmt
Governor. At the present time there are two members on said Board, the
third position being vaoant. You desire to know whether authority exists
for the Lieutenant Governor and one of such remaining members to fill the
vaoanoy under Be&ion 1 of Senate Bill 69, whioh reads as follows;

    "Seotion 1. The Lieutenant Governor of the State of Texas is her&y
    authorized to appoint two men who are sxperienaed in the management
    and practioal operation of railroads, and to appoint a third man as
    ohairman, who together with the other two appointeos shall constitute
    the Board of Managers of the Texas St&e Railroad, whioh board shall,
    in the manner and as provided by law, exeraise fnll and plenary control
    and management of the Texas State Railroad, The members df siid boa$d
    shall serve without pay exoept suoh aotual and neoessary expenses as
    may be incurred by them while in the performance of their duties as
    members of said L&d   of Managers. &d should there become a vaoancy
    in the Board of Managers thus oreatea.,the remainlrrgmember or members
    of the board, together vnth the Lieutenant Wvernor ef,Texas, shall m
    writing designate a proper person to fill m&I% vacanayxoh     member
    & selected shall be cloth&d ,tithall the powers of the original
    member whose place he is selected to fill." (Undsrsooring ours)
Hon. J, 1:.dngly
Ron. Coke Stephenson, ?agn 2 O-3162



It is our opinion that either remaining members of the FJdard(if both will
not oonour in the appointment) aoting in oonoort with the Liautenant Governor
may fill the vacancy. This must necessarily  be true otherwise, one member
oould always paralyze the appointing power with the Legislature created.

As stated in 22 Rawle C. t, at page 433 "*'withthe consent of' any board means
with the oonsant of a majority of its members.'"I:eealso Salby va Portland,
14 &a, 243, 12 ?ao, 37'7,58 Am, Rep, 307. See also Rousse V* Johnson, 234
Kye 473, 26 S. ii. (2d) 745.

It is also stated in 46 Corpus Jur~s at page 9% "where an appointment is
to be made by two bndias 'byjoi.i,,t ballot, :
                                             in case thoir nomination for
the office separately made da not non~ur~ the appo~':A~xrcntof an offiaer ivy
a majority   of the whole numhcr after assembly 3:;joj,ntmeating is a valid
appointment, although the me>:;,e~s of cnicof such bod.iestaken no part
~therein O'n